      Case 1:15-cv-00031-ABJ Document 203 Filed 04/09/20 Page 1 of 4




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF WYOMING

HOMELAND INSURANCE COMPANY                        )   Case No. 15-CV-31-ABJ
OF NEW YORK,                                      )
                                                  )
              Plaintiff,                          )
                                                  )
vs.                                               )
                                                  )
SCOTT J. GOLDSTEIN, as the Personal Injury        )
Trustee for the Personal Injury Trust of Powell   )
Valley Healthcare, Inc., et al.,                  )
                                                  )
              Defendants                          )
                                                  )
       and                                        )
                                                  )
SCOTT J. GOLDSTEIN, as the Personal Injury
                                                  )
Trustee for the Personal Injury Trust of Powell
                                                  )
Valley Healthcare, Inc., et al.,
                                                  )
              Counterclaimant,                    )
                                                  )
vs.                                               )
                                                  )
LEXINGTON INSURANCE COMPANY,                      )
                                                  )
              Counterclaim-Defendant,             )
                                                  )
       and                                        )
                                                  )
SCOTT J. GOLDSTEIN, as the Personal Injury        )
Trustee for the Personal Injury Trust of Powell   )
Valley Healthcare, Inc., et al.,                  )
                                                  )
              Crossclaimant,                      )
                                                  )
vs.                                               )
                                                  )
LEXINGTON INSURANCE COMPANY,                      )
                                                  )
              Crossclaim-Defendant.               )

   JOINT MOTION TO DISMISS ALL CLAIMS OF PLAINTIFF HOMELAND
     INSURANCE COMPANY OF NEW YORK AND OF DEFENDANT AND
  COUNTERCLAIMANT SCOTT J. GOLDSTEIN, AS THE PERSONAL INJURY
   TRUSTEE FOR THE PERSONAL INJURY TRUST OF POWELL VALLEY
HEALTHCARE, INC., et al., AGAINST EACH OTHER, WITH PREJUDICE AND TO
                       AMEND THE CASE CAPTION
         Case 1:15-cv-00031-ABJ Document 203 Filed 04/09/20 Page 2 of 4




       COME NOW Plaintiff Homeland Insurance Company of New York (“Homeland”) and

Defendant and Counterclaimant Scott J. Goldstein, the Personal Injury Trustee of the Personal

Injury Trust for Powell Valley Healthcare, Inc., et al. (“Trustee”) (collectively, the “Parties”), by

and through their counsel, and hereby move that all claims between Plaintiff Homeland and

Defendant and Counterclaimant Trustee be dismissed with prejudice, with each party to bear their

own costs and attorneys’ fees.

       Because all claims asserted in this matter by and against the Plaintiff are resolved, the

Parties hereby also move the Court for an Order amending the case caption so as to identify the

Trustee as the proper party Plaintiff, and Counterclaim-Defendant Lexington Insurance Company

as the sole remaining Defendant.

       Respectfully submitted this 9th day of April, 2020.


 s/ Robert A. Krause                                 s/ Charles E. Spevacek
 Robert A. Krause (WSB # 5-2824)                     Charles E. Spevacek (MN #126044)
 krause@spencelawyers.com                            Admitted Pro Hac Vice
 Mel C. Orchard, III (WSB # 5-2894)                  cspevacek@meagher.com
 orchard@spencelawyers.com                           MEAGHER & GEER, PLLP
 Elizabeth A. Richards (WSB # 6-4249)                33 South Sixth Street, #4400
 richards@spencelawyers.com                          Minneapolis, MN 54502
 Sara A. Kellogg (WSB # 7-5355)                      (612) 338-0661 (Office)
 kellogg@spencelawyers.com                           (612) 338-8384 (Fax)
 THE SPENCE LAW FIRM, LLC
 15 S Jackson Street, P.O. Box 548               Judith Studer (WSB # 5-2174)
 Jackson, WY 83001                               jstuder@schwartzbon.com
 (307) 733-7290 (Office)                         SCHWARTZ BON WALKER & STUDER, LLC
 (307) 733-5248 (Fax)                            141 South Center Street, Suite 500
                                                 Casper, WY 82601
 Attorneys for the Scott J. Goldstein, Personal (307) 235-6681 (Office)
 Injury Trustee for the Personal Injury Trust of (307) 234-5099 (Fax)
 Powell Valley Health Care, Inc.
                                                 Attorneys for Plaintiff




                                                 2
         Case 1:15-cv-00031-ABJ Document 203 Filed 04/09/20 Page 3 of 4




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 9th day of April, 2020, I filed the foregoing with the clerk of

the court by using the CM/ECF system, which will send notice of electronic filing to all

CM/ECF participants:

 Robert A. Krause                                      R. Jeff Carlisle
 krause@spencelawyers.com                              jcarlisle@lynberg.com
 Mel C. Orchard, III                                   Catherine A. Naltsas
 orchard@spencelawyers.com                             cnaltsas@lynberg.com
 Elizabeth A. Richards                                 Jerome P. Doctors
 richards@spencelawyers.com                            jdoctors@lynberg.com
 Sara A. Kellogg                                       LYNBEG & WATKINS, APC
 kellogg@spencelawyers.com                             1150 S. Olive Street
 THE SPENCE LAW FIRM, LLC                              Eighteenth Floor
 15 S Jackson Street, P.O. Box 548                     Los Angeles, CA 90015
 Jackson, WY 83001
                                                       Deborah M. Kellum
 Jon M. Moyers                                         kellamd@hallevans.com
 jon@jmoyerslaw.com                                    HALL & EVANS, LLC
 MOYERS LAW, P.C.                                      866 North Fourth Street, Suite 3
 3936 Avenue B, Suite D                                Laramie, WY 82072
 Billings, MT 59102
                                                       Richard H. Nicolaides, Jr.
 Kathryn Kohn Troldahl                                 rnicolaides@nicolaidesllp.com
 kohnkathryn1@gmail.com                                Matthew S. Sorem
 KOHN LAW, P.A.                                        msorem@nicolaidesllp.com
 P.O. Box 390074                                       Samuel Y. Chen
 Minneapolis, MN 55439                                 schen@nicolaidesllp.com
                                                       NICOLAIDES FINK THORPE
 Attorneys for the Scott J. Goldstein, Personal        MICHAELILDES SULLIVAN LLP
 Injury Trustee for the Personal Injury Trust of       10 S. Wacker Drive, Suite 2100
 Powell Valley Health Care, Inc.                       Chicago, IL 60606

                                                       Attorneys for Lexington Insurance Company

 Judith Studer, WSB #5-2174
 SCHWARTZ, BON, WALKER & STUDER,
 LLC
 141 South Center Street, Suite 500
 Casper, WY 82601
 Telephone (307) 235-6681
 Fax (307) 234-5099
 E-mail jstuder@schwartzbon.com




                                                   3
       Case 1:15-cv-00031-ABJ Document 203 Filed 04/09/20 Page 4 of 4




Charles E. Spevacek, admitted pro hac vice
MEAGHER & GEER, PLLP
33 South Sixth Street, Suite 4400
Minneapolis, MN 55402
Telephone (612) 347-9171/(612) 371-1324
Fax (612) 877-3015
E-mail cspevacek@meagher.com

Attorneys For Homeland Insurance Company
of New York




                                                 s/ Charles E. Spevacek
                                                 Charles E. Spevacek




                                             4
